Citation Nr: 0022302	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-52 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange.  

2.  Entitlement to service connection for outpatient dental 
treatment by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
10, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran's service in Vietnam occurred between January 
9, 1962, and May 7, 1975.  

2.  Chloracne or other acneform disease consistent with 
chloracne was not present in service or until many years 
following separation from service.  

3.  No competent medical evidence has been submitted to show 
that the veteran's diagnosed chloracne is related to any 
exposure to Agent Orange in Vietnam.  

4.  The regulations governing service connection for dental 
conditions for treatment purposes were amended by VA 
effective June 8, 1999.  

5.  Neither the pre-amendment nor the post-amendment version 
of the regulations governing service connection for dental 
conditions for treatment purposes that became effective on 
June 8, 1999, is more favorable to the veteran in this case.  

6.  The veteran did not sustain dental trauma or loss of 
substance of the body of the maxilla or mandible due to non-
periodontal disease, and no competent medical evidence has 
been received demonstrating that he had trench mouth 
(Vincent's stomatitis) in service or that his post service 
dental problems are attributable to service or to any 
incident of service origin.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to presumptive service 
connection for chloracne or other acneform disease consistent 
with chloracne due to exposure to Agent Orange in Vietnam 
between January 9, 1962, and May 7, 1975, is without legal 
merit.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  

2.  The claim of entitlement to service connection on a 
direct incurrence basis for chloracne or other acneform 
disease consistent with chloracne due to exposure to Agent 
Orange is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

3.  Service connection for dental disability for purposes of 
entitlement to VA outpatient dental treatment is not 
warranted.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 17.161 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Chloracne

Factual Background

The veteran's service medical records show that he developed 
a linear rash along his left costal margin in September 1968.  
It was erythematous and lined with nodules.  He was diagnosed 
with lymphadenopathy that resolved without medical 
intervention.  There are no other complaints, findings, 
treatment or diagnoses pertaining to any skin disorder.  A 
December 1968 report of medical history reflects no mention 
of skin disease, and the accompanying report reflecting 
evaluation of his skin shows no remaining adenopathy and does 
not indicate any other abnormalities.  

An August 1969 medical examination report from W. J. Farley, 
M.D., reflects a diagnosis of non-specific lymphadenitis.  

The report of a September 1969 VA examination shows that the 
veteran complained that his lymph nodes had reappeared three 
or four times since the first occurrence.  He did not 
complain of any skin rashes, and no significant skin 
abnormalities were noted.  

Treatment records from Louis T. Assalley, M.D., indicate that 
the veteran had acne on his cheeks and beard in July 1986.  
In October 1986, the assessment was possible chloracne.  He 
was again diagnosed with acne on his nose and cheeks in July 
1987.  

A physical examination in August 1988 at Illinois Valley 
Community Hospital showed that the veteran's skin was warm 
and dry.  No skin abnormalities were noted.  

In April 1995, the veteran underwent a VA dermatology 
examination.  He was diagnosed with advance rosacea with 
phymas, folliculitis, xerotic eczema, seborrheic keratosis, 
xerosis, and telangiectasis and spider nevus that was thought 
to be related to chronic hepatitis.  

A November 1995 letter from David J. Coynik, M.D., indicates 
that the veteran was under his care for treatment of 
chloracne.  Dr. Coynik reported that the veteran also had 
rosacea and that he had been treated for basal cell carcinoma 
of the nose.  

During his March 1998 personal hearing, the veteran testified 
that he first went to Dr. Farley for treatment of his skin 
rash in 1975 and was given a written statement regarding that 
rash.  He used medicated salves every day to treat his skin 
disorder.  At the time of his discharge, he said that he 
asked a military physician what was wrong with his skin and 
was told that the rash on his face was from the sun.  The 
veteran believed that his skin disorder was a result of his 
inservice exposure to Agent Orange.  

Analysis

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available under the law for chloracne or other 
acneform disease consistent with chloracne only if the skin 
disease became manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

The record is negative for complaints or findings of 
chloracne or other acneform disease consistent with chloracne 
until 1986, a point in time far removed from the veteran's 
service in Vietnam during the Vietnam Era.  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran is not competent to provide evidence that he 
manifested chloracne or other acneform disease consistent 
with chloracne within a year following his last exposure to 
Agent Orange in Vietnam.  There is therefore no legal 
entitlement to service connection for the claimed disability 
on a presumptive Agent Orange basis under controlling law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

Although the facts in this case do not entitle the veteran to 
service connection for chloracne on a presumptive basis, this 
does not preclude him from establishing service connection 
for his claimed disability on a direct incurrence basis under 
the provisions of 38 U.S.C.A. § 1110.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the initial question that must 
be answered with respect to this claim is whether the veteran 
has submitted evidence or a well-grounded claim.  A well-
grounded claim is a plausible claim, one that is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than mere 
allegation; the claim must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail, and there is no 
duty to assist the claimant further in the development of 
facts pertinent to the claim.  Struck v. Brown, 9 Vet. App. 
145, 156 (1996).  

Although not found at the time of his April 1995 VA 
examination, the veteran has submitted competent medical 
evidence that he is receiving treatment for diagnosed 
chloracne.  Thus, he has met the initial element of a well-
grounded claim.  However, he has failed to provide competent 
medical evidence linking his current chloracne to his service 
or to any herbicidal exposure therein.  The Board again notes 
that the veteran, as a lay person, is not competent to 
provide a medical opinion relating any current chloracne to 
service or to any exposure to Agent Orange in service.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. at 93.  The Board must 
therefore conclude that the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim for service connection on a direct incurrence basis for 
chloracne due to exposure to Agent Orange.  

In so finding, the Board is cognizant of the holding of the 
Court of Appeals for Veterans Claims in Brock v. Brown, 10 
Vet. App. 155 (1997), that found a claim for service 
connection for soft-tissue sarcoma due to exposure to Agent 
Orange well grounded as a matter of law.  Brock held that all 
that was required was competent evidence of a current soft-
tissue sarcoma, and the other elements of a well-grounded 
claim were supplied by the statute and regulations and 
governing Agent Orange claims.  Id. at 162.  

However, service connection on a presumptive Agent Orange 
basis is available for soft-tissue sarcoma that is manifested 
to a compensable degree at any time following service.  The 
statute and regulations cited in Brock, and cited above, 
specifically provide that chloracne or other acneform disease 
consistent with chloracne must be manifested to a compensable 
degree within a year after the last date on which the veteran 
served in Vietnam during the Vietnam Era.  Since chloracne or 
other acneform disease consistent with chloracne was not 
shown until many years following the veteran's separation 
from service, the burden shifted to him to provide evidence 
of a well-grounded claim under Epps.  This he has not done.  
It follows that his claim for service connection for 
chloracne or other acneform disease consistent with chloracne 
on a direct incurrence basis must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc).  



B.  Dental disability

The service medical and dental records show that the 
veteran's dental evaluation at service entrance was 
considered acceptable.  The dental record of October 29, 
1968, indicates that the veteran needed a bridge and that 
teeth 8 and 10 were marked.  Caries of teeth 18, 21, and 30 
were treated on October 30, 1968, and teeth 9 and 32 were 
noted as missing.  The separation examination of October 31, 
1968, indicated that teeth 7, 8 and 10 were restorable, that 
tooth 1 was nonrestorable, and that teeth 9 and 32 were 
missing.  The dental records further indicated that teeth 8 
and 10 were prepared when the veteran was seen in the dental 
clinic on November 14, 1968, and that a prosthesis was 
inserted at tooth 9 when the veteran was seen in the dental 
clinic on December 6, 1968.  

The veteran's claim for service connection for dental 
disability was received in March 1995.  

A VA dental examination in April 1995 revealed that the 
veteran was partially edentulous and had several chronically 
infected roots from carious teeth and heavy calculus deposits 
with periodontitis.  X-rays showed several foci of infection 
in the maxillae.  The examiner diagnosed three chronic 
periapical abscesses.  

The veteran's claim was initially characterized by the RO as 
one for dental treatment but was denied in August 1995 on the 
ground that it was not shown that the veteran had sustained 
any dental trauma in service.  The statement of the case 
issued in October 1995 cited the provisions of 38 C.F.R. § 
3.382 regarding limitations on service connection for a 
variety of dental conditions.  

In testimony at the RO in March 1998, the veteran claimed 
that he had trench mouth in service as a result of drinking 
bad water.  He said that perhaps four teeth were extracted in 
service and that he was given a bridge.  He testified that a 
service doctor told him that he would lose all of his teeth 
in a couple of years and that there was no other disease than 
trench mouth that would have contributed to that.  He stated 
that he had 17 teeth pulled about three weeks previously and 
that he currently had no teeth at all.  He reported that his 
dentist said that his problem was most likely due to the 
trench mouth because no other ailments would have caused it.  
The veteran testified that he first visited this dentist in 
the 1980's.  

Trench mouth is acute necrotizing ulcerative gingivitis.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 691 (28th ed. 1994).  
Acute necrotizing ulcerative gingivitis is a progressive 
painful infection, also occurring in subacute or recurring 
forms, marked by crateriform lesions of the interdental 
papillae that are covered by pseudomembranous slough and 
circumscribed by linear erythema.  Fetid breath, increased 
salivation, and spontaneous gingival hemorrhage are 
additional features.  It is also called Vincent's gingivitis, 
Vincent's infection, or Vincent's stomatitis.  See 62 Fed. 
Reg. 8201, 8202 (1997) (proposed rule).  

The RO again considered the veteran's claim in September 1998 
but denied it on the basis that the dental problem claimed 
was not a disability for which compensation benefits were 
payable under 38 C.F.R. § 4.149.  

During the pendency of this appeal, VA amended its 
regulations governing entitlement to service connection for 
dental conditions for treatment purposes.  The new 
regulations became effective on June 8, 1999, and among other 
things, removed and reserved 38 C.F.R. § 3.382 and 38 C.F.R. 
§ 4.149.  64 Fed. Reg. 30,392-30,393 (1999).  Service 
connection was available for Vincent's stomatitis under 
restrictions set forth in 38 C.F.R. § 3.382(c), now removed, 
which addressed the general principles of rating that had 
long been set forth in 38 C.F.R. § 3.303.  Under 38 C.F.R. 
§ 4.149 as previously in effect, service connection for the 
dental conditions listed therein was available solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  However, because the dental 
conditions listed in former Section 4.149 were not evaluated 
for compensation, but only to determine eligibility for 
treatment, it was felt more appropriate to list them in Part 
3 of title 38 of the Code of Federal Regulations, which 
contains the general rules for determining service 
connection.  62 Fed. Reg. 8201, 8202 (1997).  It was 
therefore proposed to list the noncompensable dental 
conditions in 38 C.F.R. § 3.381(a) and to delete Section 
4.149.  Id.  64 Fed. Reg. 30,392, 30,393 (1999).  

Under the provisions of 38 C.F.R. § 3.381(a) that became 
effective on June 8, 1999, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  Under the new regulation, "periodontal disease" 
was to be substituted for the terms "gingivitis," 
"Vincent's disease," and "pyorrhea."  62 Fed. Reg. 8201, 
8203 (1997).  

The Board notes that 38 C.F.R. § 4.149, as previously in 
effect, referred to the regulations governing eligibility for 
outpatient dental care as previously numbered.  The new 
version of 38 C.F.R. § 3.381(a) refers to the same provisions 
redesignated as 38 C.F.R. § 17.161.  However, these 
provisions, as they affect the veteran's claim, have been 
essentially identical at all times material to this appeal.  
A version of the rating criteria more favorable to the 
veteran is therefore not present in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

As pertinent to "Class I" outpatient dental treatment by 
VA, the Board observes that under 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161(a), entitlement to such treatment is only 
available to a veteran having a service-connected compensable 
dental disability.  However, under 38 C.F.R. § 4.149, as 
previously in effect, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions and may be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  Moreover, 
"loss of the alveolar process as a result of periodontal 
disease . . . is not considered disabling."  Note to 38 
C.F.R. Part 4, Diagnostic Code 9913 (1999).  The provisions 
of 38 C.F.R. § 3.381(a) that became effective on June 8, 
1999, have not changed the law in this respect.  In light of 
the foregoing, entitlement to "Class I" outpatient dental 
treatment is not warranted in the context of this case 
because the veteran does not have a service-connected 
compensable disability.  

Entitlement to "Class II" outpatient dental treatment by VA 
is predicated on the existence of a service-connected 
noncompensable dental disability shown to have existed at the 
time of discharge from service that took place after 
September 30, 1981.  38 C.F.R. § 17.161(b).  See Mays v. 
Brown, 5 Vet. App. 302 (1993) (veteran's final separation 
from service occurred in June 1982).  Moreover, the veteran 
has provided no competent medical evidence to show that he 
had trench mouth or any other noncompensable dental 
disability at the time of his separation from service in 
December 1968.  He is not competent to render any such 
diagnosis himself.  See Grottveit v. Brown, 5 Vet. App. at 
93.  

In addition, the veteran neither contends, nor does the 
evidence reflect, that he has any dental disability, or the 
loss of any tooth, due to combat wounds or service-incurred 
trauma.  He is thus ineligible for "Class II(a)" outpatient 
dental treatment by VA.  See 38 C.F.R. § 17.161(c).  Inasmuch 
as the context of this case precludes entitlement to VA 
outpatient dental treatment on any other basis, see 38 C.F.R. 
§ 17.161(d)-(j), the Board concludes that service connection 
for dental disability for purposes of entitlement to VA 
outpatient dental treatment is not warranted and must be 
denied.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for chloracne, or other acneform disease 
consistent with chloracne, due to exposure to Agent Orange is 
denied.  



Service connection for dental disability for purposes of 
entitlement to VA outpatient dental treatment is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


